UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10407 Master Portfolio Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 300 First Stamford Place, 4 th Fl. Stamford, CT 06902 (Name and address of agent for service) Registrants telephone number, including area code: 1-800-451-2010 Date of fiscal year end: August 31 Date of reporting period: May 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS MASTER PORTFOLIO TRUST PRIME CASH RESERVES PORTFOLIO FORM N-Q MAY 31, 2008 Prime Cash Reserves Portfolio Schedule of Investments (unaudited) May 31, 2008 Face Amount Security Value* SHORT-TERM INVESTMENTS  100.3% Bank Notes  1.9% Bank of America N.A.: $60,000,000 2.600% due 8/11/08 (a) $ 3.208% due 4/3/09 (a) Wells Fargo Bank N.A., 2.559% due 6/3/09 (a) Total Bank Notes Certificates of Deposit  46.7% Allied Irish Banks PLC, 2.850% due 7/7/08 American Express Centurion Bank, 2.740% due 8/12/08 Australia & New Zealand Banking, 2.890% due 7/7/08 Banco Bilbao Vizcaya: 4.140% due 6/16/08 2.765% due 6/17/08 4.565% due 7/7/08 2.625% due 8/22/08 Banco Santander, 3.000% due 10/23/08 Bank of Ireland, 2.850% due 6/16/08 Bank of Montreal: 2.520% due 7/2/08 3.740% due 7/17/08 Bank of Nova Scotia, 2.560% due 6/24/08 Bank of Scotland PLC: 4.850% due 6/12/08 2.540% due 6/20/08 3.500% due 10/22/08 3.100% due 10/29/08 2.840% due 11/21/08 Bank of Tokyo Mitsubishi: 2.920% due 6/30/08 4.140% due 7/10/08 2.800% due 8/8/08 2.650% due 8/29/08 Barclays Bank PLC NY: 2.750% due 8/8/08 3.020% due 2/23/09 2.970% due 4/20/09 BNP Paribas NY Branch: 4.840% due 6/11/08 4.760% due 6/20/08 2.700% due 10/6/08 2.960% due 10/24/08 Canadian Imperial Bank: 2.800% due 6/16/08 4.720% due 6/23/08 Citibank N.A.: 4.860% due 6/3/08 4.570% due 9/3/08 Credit Suisse New York: 4.010% due 1/7/09 3.346% due 3/3/09 (a) Depfa Bank PLC: 2.540% due 7/21/08 2.950% due 8/20/08 Deutsche Bank AG NY, 2.720% due 8/1/08 Dexia Credit Local SA, 2.690% due 8/7/08 See Notes to Schedule of Investments. 1 Prime Cash Reserves Portfolio Schedule of Investments (unaudited) (continued) May 31, 2008 Face Amount Security Value* Certificates of Deposit  46.7% (continued) $150,000,000 Dresdner Bank AG NY, 2.520% due 6/16/08 $ Fortis Bank NY: 2.650% due 6/9/08 2.750% due 7/10/08 2.760% due 10/6/08 Intesa San Paulo SpA NY: 2.860% due 6/30/08 3.264% due 3/5/09 (a) 3.210% due 4/22/09 KBC Bank N.V.: 2.850% due 6/3/08 2.650% due 6/24/08 Lloyds Bank PLC, 2.580% due 6/9/08 Natixis: 2.520% due 6/16/08 2.850% due 8/4/08 Nordea Bank Finland NY, 4.670% due 11/5/08 PNC Bank N.A., 3.127% due 2/23/09 (a) Rabobank Nederland NY: 2.580% due 6/6/08 2.630% due 7/15/08 Royal Bank of Canada NY, 2.970% due 8/28/08 Royal Bank of Scotland NY, 3.750% due 7/22/08 Skandinaviska Enskilda Banken, 2.800% due 6/17/08 Societe Generale NY, 2.800% due 6/26/08 State Street Bank & Trust, 2.690% due 10/8/08 Svenska Handelsbanken NY: 2.650% due 7/7/08 2.600% due 8/21/08 Toronto Dominion Bank NY: 4.840% due 6/16/08 2.600% due 8/29/08 UBS AG Stamford Branch, 4.255% due 7/9/08 Unicredito Italiano SpA NY: 2.845% due 6/13/08 2.850% due 6/17/08 3.120% due 8/1/08 2.700% due 9/11/08 Wachovia Bank N.A.: 2.820% due 6/9/08 4.500% due 12/1/08 Total Certificates of Deposit Certificates of Deposit (Euro)  2.2% ABN Amro Bank NV, 3.080% due 8/7/08 Banco Santander, 2.980% due 8/4/08 Credit Agricole SA, 2.700% due 8/1/08 HSBC Bank PLC, 2.550% due 6/20/08 Total Certificates of Deposit (Euro) Commercial Paper  30.5% ABN Amro Bank NV, 2.713% due 9/8/08 (b) Allied Irish Banks PLC: 2.636% due 8/12/08 (b)(c) 3.036% due 8/21/08 (b)(c) Archer Daniels Midland, 2.996% due 6/27/08 (b)(c) See Notes to Schedule of Investments. 2 Prime Cash Reserves Portfolio Schedule of Investments (unaudited) (continued) May 31, 2008 Face Amount Security Value* Commercial Paper  30.5% (continued) Australia & New Zealand Banking Group: $49,000,000 2.751% due 6/2/08 (b)(c) $ 2.758% due 11/12/08 (b)(c) Bank of America Corp., 2.575% due 8/11/08 (b) Bank of Ireland: 3.009% due 6/17/08 (b)(c) 2.769% due 7/14/08 (b)(c) 2.972% due 7/28/08 (b)(c) 2.952% due 7/29/08 (b)(c) BNZ International Funding Ltd.: 4.093% due 7/14/08 (b)(c) 2.781% due 9/8/08 (b)(c) CBA (Delaware) Finance Inc.: 2.733% due 6/10/08 (b) 2.769% due 7/7/08 (b) Cheyne Finance LLC, 5.350% due 7/21/08 (d)(e)(f)(g) Citigroup Funding Inc.: 2.980% due 8/22/08 (b) 2.976% due 9/5/08 (b) Danske Corp.: 2.455% due 6/18/08 (b) 4.629% due 8/4/08 (b)(c) 3.050% due 4/9/09 (a)(c) Dexia Delaware, 2.750% due 7/14/08 (b) General Electric Capital Corp.: 5.141% due 6/3/08 (b) 4.497% due 8/25/08 (b) 2.727% due 9/2/08 (b) Goldman Sachs Group Inc., 4.750% due 9/16/08 (c) ING Funding LLC: 2.527% due 8/27/08 (b) 2.410% due 9/22/08 (b) 3.079% due 1/20/09 (b) International Lease Finance Corp., 2.897% due 6/6/08 (b) Intesa Funding LLC, 2.614% due 8/4/08 (b) JPMorgan Chase: 2.891% due 8/1/08 (b) 2.917% due 8/4/08 (b) KBC Financial Products International, 4.455% due 6/9/08 (b)(c) Lloyds Bank PLC: 2.290% due 6/2/08 (b) 2.499% due 7/14/08 (b) Morgan Stanley Master Note, 3.175% due 6/2/08 Natixis: 2.707% due 6/6/08 (b)(c) 2.799% due 8/4/08 (b)(c) Nestle Finance International Ltd., 2.300% due 6/2/08 (b) San Paolo IMI U.S. Financial Co., 2.668% due 8/29/08 (b) Skandinaviska Enskilda Banken, 2.942% due 7/30/08 (b)(c) Societe Generale N.A.: 2.606% due 6/9/08 (b) 2.933% due 7/7/08 (b) 3.046% due 10/30/08 (b) Swedbank: 2.813% due 6/5/08 (b) See Notes to Schedule of Investments. 3 Prime Cash Reserves Portfolio Schedule of Investments (unaudited) (continued) May 31, 2008 Face Amount Security Value* Commercial Paper  30.5% (continued) $96,700,000 2.697% due 6/16/08 (b) $ 2.747% due 9/4/08 (b) 3.078% due 10/27/08 (b) Toyota Motor Credit Corp., 2.731% due 8/4/08 (b) Westpac Banking Corp., 2.708% due 7/8/08 (b)(c) Total Commercial Paper Corporate Bonds & Notes  2.4% Bank of America Corp., 3.375% due 2/17/09 Rabobank Nederland NV, 2.890% due 4/30/09 (a)(c) Royal Bank of Canada, 3.233% due 5/15/09 (a)(c) Skandinaviska Enskilda Banken AB, 4.854% due 8/21/08 (a)(c) Steers CLN, 2.726% due 6/29/08 (a)(d) Total Corporate Bonds & Notes Medium-Term Notes  2.9% ANZ National International Ltd., 3.210% due 2/9/09 (a)(c) Citigroup Funding Inc., 2.633% due 5/8/09 (a) Royal Bank of Scotland PLC, 2.650% due 3/4/09 (a)(c) Toyota Motor Credit Corp., 2.524% due 1/15/09 (a) Wells Fargo Co., 2.774% due 10/31/08 (a) Total Medium-Term Notes Time Deposits  4.8% Commerzbank Grand Cayman: 1.500% due 6/2/08 1.875% due 6/2/08 Toronto Dominion Grand Cayman, 2.188% due 6/2/08 Total Time Deposits U.S. Government Agencies  8.8% Federal Farm Credit Bank (FFCB), Bonds, 2.120% due 3/5/10 (a) Federal Home Loan Bank (FHLB): 2.703% due 10/29/08 (a) Bonds: 2.120% due 8/7/09 (a) 2.323% due 8/27/09 (a) 2.250% due 3/26/10 (a) Federal Home Loan Mortgage Corp. (FHLMC): 2.618% due 10/7/08 (a) Discount Notes: 2.143% due 11/10/08 (b) 2.286% due 11/24/08 (b) Notes, 2.468% due 9/18/09 (a) Federal National Mortgage Association (FNMA), Notes, 2.250% due 9/3/09 (a) Total U.S. Government Agencies Letter Agreement (cost  $0) (Note 2) (g)  0.1% TOTAL INVESTMENTS  100.3% (Amortized Cost  $13,943,863,285#) Liabilities in Excess of Other Assets  (0.3)% ) TOTAL NET ASSETS  100.0% * Reflects amortized cost value, unless otherwise noted. (a) Variable rate security. Interest rate disclosed is that which is in effect at May 31, 2008. (b) Rate shown represents yield-to-maturity. See Notes to Schedule of Investments. 4 Prime Cash Reserves Portfolio Schedule of Investments (unaudited) (continued) May 31, 2008 (c) Security is exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers. This security has been deemed liquid pursuant to guidelines approved by the Board of Trustees, unless otherwise noted. (d) Illiquid security. (e) Date shown is the date of the next interest rate change. Both principal and interest are currently in default. (f) On October 17, 2007, an insolvency event was declared. The Portfolio received partial principal payments and has determined that it is currently in its best interest to continue to hold this security. (g) The value shown is the fair market value as of May 31, 2008. The Cheyne Finance LLC security is supported by a Letter of Credit and Letter Agreement. As of June 19, 2008, the security was sold at amortized cost and the agreements were terminated (See Note 2). # Aggregate cost for federal income tax purposes is substantially the same. See Notes to Schedule of Investments. 5 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies Prime Cash Reserves Portfolio (the Portfolio), is a separate diversified investment series of Master Portfolio Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended, (the 1940 Act), as an open-end management investment company. The Declaration of Trust permits the Trustees to issue beneficial interests in the Portfolio. At May 31, 2008, all investors in the Portfolio were funds advised or administered by the manager of the Portfolio and/or its affiliates. The following are significant accounting policies consistently followed by the Portfolio and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. Money market instruments are valued at amortized cost, in accordance with Rule 2a-7 under the 1940 Act, which approximates market value. This method involves valuing portfolio securities at their cost and thereafter assuming a constant amortization to maturity of any discount or premium. The Portfolios use of amortized cost is subject to its compliance with certain conditions as specified by Rule 2a-7 of the 1940 Act. (b) Security Transactions. Security transactions are accounted for on a trade date basis. (c) Credit and Market Risk. Investments in structured securities (such as those issued by Structured Investment Vehicles, or SIVs) which are collateralized by residential real estate mortgages are subject to certain credit and liquidity risks. When market conditions result in an increase in default rates of the underlying mortgages and the foreclosure values of underlying real estate properties are materially below the outstanding amount of these underlying mortgages, collection of the full amount of accrued interest and principal on these investments may be doubtful. Such market conditions may significantly impair the value of these investments resulting in a lack of correlation between their credit ratings and values. The fair value of these securities may be different than the amortized cost value reported in the Schedule of Investments for the Portfolio. As of the date of this report, the Portfolio continued to meet the requirements under Rule 2a-7 that permits the Portfolio to utilize amortized cost to value its securities. 2. Credit Arrangements for Certain Holdings The Portfolio, in connection with an asset backed commercial paper portfolio holding that was unable to meet its original terms, entered into some arrangements to support the value of that holding in light of the circumstance. As a result, the Portfolios net asset value has not been affected adversely by changes in the market value of that portfolio holding, as more fully described below, since these arrangements were executed through May 31, 2008. On November 2, 2007, the Portfolio was provided a Standby Letter of Credit (LOC) by Citibank, N.A. (Citibank) for an aggregate amount not to exceed $35 million. Citibank currently has a First Tier credit rating. Under the terms of the LOC which terminates no later than October 31, 2008, the Portfolio is able to draw upon the LOC if (i) a loss is realized from a sale or other disposition of commercial paper or other securities issued by Cheyne Finance LLC (the Securities), (ii) the Securities are restructured into new debt and there is a shortfall in what is received as compared to the amortized cost of the original Securities and/or (iii) all or any portion of the Securities remain outstanding on the business day immediately prior to October 31, 2008. The Portfolio also entered into a separate, but related Letter Agreement with Legg Mason, Inc. and its subsidiary The Baltimore Company (collectively, LM). Under the terms of the Letter Agreement, the Portfolio will terminate the LOC if (i) all of the Securities are sold or otherwise disposed of without the Portfolio realizing a loss or the Fund has drawn on the LOC in aggregate amount equal to such losses; (ii) all of the Securities have been restructured into new debt rated at least A-1 or P-1 (or the equivalent) by S&P or Moodys and that is eligible to be held under Rule 2a-7; (iii) the Portfolio has been repaid in full in respect of all of the Securities; (iv) upon LMs request if the LOC is replaced with a support arrangement which would not result in a ratings downgrade of the Portfolio or the Portfolio being placed on credit watch or if Moodys and S&P confirm that termination of the LOC would not result in such events; or (v) the Securities are rated at least A-1 or P-1 (or the equivalent) by S&P or Moodys. The Letter Agreement also provides that: the maximum draw under the LOC will proportionately decrease if portions of the Securities are repaid in cash; the Portfolio must pay money to LM if, after the LOC is drawn and on or after termination of the LOC, the Portfolio receives amounts above amounts due on the Securities net of draws either from a cash payment or a restructuring; and during the term of the LOC, LM has the option to purchase the securities from the Portfolio under Notes to Schedule of Investments (unaudited) (continued) various circumstances at a price that is the greater of amortized cost or market value. Another provision provides for the transfer of the Securities to LM if the amounts drawn on the LOC equal or exceed the amortized cost of the Securities then outstanding at the end of the LOC term. As of May 31, 2008, the amortized cost and the fair market value of the Portfolios holding of Cheyne Financial LLC was $56,924,021 and $41,736,692, respectively.
